EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into effective as of 1st day
of January 2004 (“Effective Date”), by and between Yak Communications (Canada)
Inc., an Ontario corporation (the “Company”), and Charles J. Zwebner
(“Zwebner”).

 

WHEREAS, Zwebner serves in the capacity of the Company’s President and Chief
Executive Officer;

 

WHEREAS, the Board of Directors of Yak Communications Inc. (the “Parent”) the
Company’s parent (the “Board”), has determined that it is in the best interests
of the Company and Parent and their respective shareholders to reflect the terms
of Zwebner’s employment with the Company in this Employment Agreement
(“Agreement”);

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, the Company hereby agrees to continue to employ Zwebner, and Zwebner
hereby agrees to continue to be employed by the Company, upon the following
terms and conditions:

 

1) EMPLOYMENT PERIOD. The Company shall continue to employ Zwebner, and Zwebner
shall continue to serve the Company, on the terms and conditions set forth in
this Agreement, for the Employment Period. As used herein, the phrase
“Employment Period” shall mean the period beginning on the Effective Date of
this Agreement and ending on the earlier of either December 31, 2006 or the
first to occur of any of the events described in Section 4 of this Agreement.

 

2) POSITION AND DUTIES.

 

  a) During the Employment Period, Zwebner shall serve as the President and
Chief Executive Officer of the Company, reporting to the Board, with such duties
and responsibilities as are customarily assigned to such position, and such
other duties and responsibilities not inconsistent therewith as may be assigned
to him from time to time by the Board with notice of such assignment being
provided to Zwebner in writing.

 

  b) During the Employment Period, Zwebner shall be nominated to serve as a
member of the Board, subject to Zwebner’s election in accordance with the
By-Laws of the Company. If either party terminates this Agreement or provides
notice of termination, Zwebner agrees to immediately resign from the Board
unless otherwise requested by the Board.

 

  c) During the Employment Period, and excluding any periods of vacation and
sick leave to which Zwebner is entitled, Zwebner shall devote his full-time
efforts to the business and affairs of the Company, along with its affiliates
and related entities, and use his best efforts to carry out such
responsibilities faithfully and efficiently. It shall not be considered a
violation of the foregoing for Zwebner to (i) serve on corporate, civic or
charitable boards or committees, (ii) deliver lectures or fulfill speaking
engagements, or (iii) manage personal investments, so long as such activities do
not interfere with the performance of his responsibilities as an executive
employee of the Company in accordance with this Agreement or violate the
provisions of Section 8 of this Agreement. Zwebner agrees to provide the Board
with notice from time to time of Zwebner’s positions on any such corporate,
civic or charitable boards or committees.



--------------------------------------------------------------------------------

  d) Zwebner’s services shall be performed at the Company’s offices in Toronto,
Ontario and shall require business travel commensurate with Zwebner’s
responsibilities and position.

 

3) COMPENSATION. During the Employment Period, including any periods of
vacation, temporary disability or sick leave to which Zwebner is entitled,
Zwebner shall receive the following compensation and benefits;

 

  a) CURRENCY. All monetary amounts are expressed in United States currency.

 

  b) BASE ANNUAL SALARY. Zwebner shall receive a base annual salary (the “Base
Annual Salary”) in the annual amount of $300,000. Zwebner’s Base Annual Salary
shall be payable in accordance with the Company’s payroll practices for key
executives as in effect from time to time.

 

  c) ANNUAL BONUS. In addition to the Base Annual Salary, for each fiscal year
during the Employment Period, Zwebner shall be eligible to earn an annual cash
bonus (the “Annual Bonus”) based on the achievement of performance goals for
senior management including Zwebner as established by the Compensation Committee
of the Board (or members of the Board performing the equivalent functions). The
amount of each Annual Bonus shall be no greater than 50% of the then applicable
Base Annual Salary amount. Each Annual Bonus shall be paid in a lump sum, in
cash, less withholding required by law, not later than 90 days after the end of
the period to which the Annual Bonus relates, provided that, except as stated in
Section 5, Zwebner must be employed on the date eligibility for such payment
accrues to be eligible for the Annual Bonus. It is not required that Zwebner be
employed on the date such payment is made, to be eligible for the Annual Bonus.

 

  d) STOCK OPTIONS. Zwebner shall be entitled to participate in stock options
from time to time as determined by the Board in its discretion.

 

  e) OTHER BENEFITS. During the Employment Period, Zwebner shall be entitled to
the following, in each case on the terms and conditions as are in effect for
other senior management of the Company from time to time or, if such is not made
available to other senior management, on terms and conditions consistent with
the express terms of this Agreement as are determined by the Compensation
Committee (or members of the Board performing the equivalent functions) of the
Board to be fair and reasonable:

 

  (i) Zwebner shall be entitled to participate in all stock option, incentive,
savings and retirement plans, practices, policies and programs of the Company to
the same extent as other senior management;

 

  (ii) Zwebner and/or Zwebner’s family, as the case may be, shall be eligible to
participate in, and shall receive all benefits under, all welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs) to the same
extent as other senior management;

 

- 2 -



--------------------------------------------------------------------------------

  (iii) Zwebner shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by Zwebner in carrying out his duties under this
Agreement, provided that Zwebner complies with the policies, practices and
procedures of the Company for submission of expense reports, receipts, or
similar documentation of such expenses;

 

  (iv) Zwebner shall be allowed four (4) weeks of paid vacation during each year
during the Employment Period, or such other amount as may otherwise be agreed
upon by Zwebner and the Board, in accordance with the Company’s vacation
policies as they may exist from time to time; and

 

  (v) The Company will provide Zwebner with an automobile allowance of $750 per
month.

 

  f) Except as otherwise stated in this Agreement, Zwebner shall be personally
responsible for any income or employment taxes imposed with respect to benefits
payable under this Agreement.

 

4) TERMINATION OF EMPLOYMENT. The Employment Period shall expire on the first to
occur of any of the events described in Sections 4(a), (b) or (c), below.

 

  (a) DEATH OR DISABILITY. Zwebner’s employment shall terminate automatically
upon Zwebner’s death during the Employment Period. The Company shall be entitled
to terminate Zwebner’s employment as a result of Zwebner’s Disability during the
Employment Period. “Disability” means that (i) Zwebner has been unable, for a
period of six consecutive months, or for a total of 180 days in any given period
of 12 consecutive months, to perform Zwebner’s duties under this Agreement, as a
result of physical or mental illness or injury, and (ii) a physician selected by
the Company or its insurers, and acceptable to Zwebner or Zwebner’s guardian or
legal representative, has determined (and issued a written opinion to the
effect) that Zwebner’s incapacity is total and permanent. Zwebner shall be
entitled to all compensation pursuant to Section 3 hereof while disabled. The
termination of Zwebner’s employment by reason of Disability or Death shall not
terminate the entitlement of Zwebner (or his estate) to any benefits which are
contemplated to continue despite such Disability or Death. In the event that the
Company’s disability insurance coverage is not sufficient to satisfy all
payments due to Zwebner hereunder, then the Company shall be responsible for any
such shortfall.

 

  (b) BY THE COMPANY. The Company may terminate Zwebner’s employment during the
Employment Period with or without Cause (as defined below):

 

  (i) A termination of Zwebner’s employment by the Company without Cause shall
be communicated to Zwebner by written notice, and shall be effective on the 30th
day after receipt of such notice by Zwebner, unless Zwebner and the Company
agree to an earlier effective date of termination.

 

- 3 -



--------------------------------------------------------------------------------

  (ii) A termination of Zwebner’s employment by the Company with Cause shall be
effectuated by giving Zwebner written notice (“Notice of Termination with
Cause”) of the termination, setting forth the conduct of Zwebner that
constitutes Cause. Except as provided in the following sentence, a termination
of employment by the Company with Cause shall be effective on the date when the
Notice of Termination with Cause is received, unless the notice sets forth a
later date (which date shall in no event be later than 30 days after such notice
is received; provided however, that any such proposed termination with Cause
shall be subject to the notice and cure provisions set forth in Section
11(a)(ii) of this Agreement if applicable).

 

  (c) BY ZWEBNER.

 

  (i) Zwebner may terminate his employment with the Company during the
Employment Period with or without Good Reason. Zwebner may, upon 30 days prior
written notice to Company, voluntarily terminate this Agreement, without
liability by virtue of such termination at any time with Good Reason.

 

  (ii) A termination of employment by Zwebner with Good Reason shall be
effectuated by giving the Company at least 30 days prior written notice (“Notice
of Termination with Good Reason”) of the termination, setting forth the conduct
of the Company that constitutes Good Reason. A termination of employment by
Zwebner with Good Reason shall be effective on the 30th day following the date
when the Notice of Termination with Good Reason is received, unless the Company
shall have cured the reasons specified by Zwebner for such termination on or
before such date; provided however, that the Company shall not have an
opportunity to cure a termination with Good Reason in the event of such
termination is for one or more of the reasons specified in Sections 11(c)(v) or
(vii)) of this Agreement.

 

  (d) NO WAIVER. The failure to set forth any fact or circumstance in a Notice
of Termination with Cause or a Notice of Termination with Good Reason shall not
constitute a waiver of the right to assert, and shall not preclude the party
giving such notice from asserting, such fact or circumstance in an attempt to
enforce any right under or provision of this Agreement; provided, that the
foregoing shall not mean that a notice purporting to be a Notice of Termination
with Cause pursuant to Section 4(b)(ii) or (c)(ii), above, that fails to comply
with the requirements of such notice will be treated as a valid Notice of
Termination with Cause.

 

  (e) DATE OF TERMINATION. The “Date of Termination” means:

 

  (i) the date of Zwebner’s death; or,

 

  (ii) the date on which the termination of Zwebner’s employment by the Company
with Cause or by Zwebner with Good Reason is effective; or,

 

  (iii) 30 days after the receipt of written notice of termination in accordance
with Sections 4(b)(i) or 4(c)(i), as the case may be in the event of a
termination of employment by the Company without Cause or by Zwebner without
Good Reason, as the case may be.

 

- 4 -



--------------------------------------------------------------------------------

5) OBLIGATIONS OF THE COMPANY UPON TERMINATION OF EMPLOYMENT.

 

  (a) TERMINATION BY COMPANY WITHOUT CAUSE OR FOR DISABILITY; VOLUNTARY
TERMINATION BY ZWEBNER WITH GOOD REASON. If, during the Employment Period, the
Company terminates Zwebner’s employment other than for Cause or death, or if
Zwebner terminates his employment with Good Reason, the Company shall pay the
amounts described in subparagraph (i) below to Zwebner in a lump sum in cash
within 30 days after the Date of Termination and shall provide the continuing
benefits described in subparagraph (ii) below. The payments provided pursuant to
this Section 5(a) are intended as liquidated damages for a termination of
Zwebner’s employment by the Company other than for Cause or death, or for the
actions of the Company leading to a termination of Zwebner’s employment by
Zwebner with Good Reason, and shall be the sole and exclusive remedy therefor.

 

  (i) The amounts to be paid in a lump sum as described above are:

 

Zwebner’s accrued but unpaid cash compensation (the “Accrued Obligations”),
which shall equal the sum of (1) any portion of Zwebner’s Base Annual Salary
payable pursuant to Section 3(a) of this Agreement through the Date of
Termination that has not yet been paid; (2) an amount equal to the product of
the previous year’s Annual Bonus divided by twelve and the number of full months
of service by Zwebner during the current year in which such termination occurs;
(3) any accrued but unused and unpaid vacation pay; and (4) severance pay equal
to twice the amount of Zwebner’s Base Annual Salary (at the rate in effect on
the Date of Termination or, if higher, the highest rate in effect during the
preceding 12-month period).

 

  (ii) During the period commencing on the Date of Termination and ending on the
second annual anniversary of the Date of Termination (the “Severance Period”),
Zwebner shall be provided with benefits at least as favourable as those that
would have been provided to him under the provisions of Section 3(d)(ii) and (v)
of this Agreement if Zwebner’s employment had continued through the end of the
Severance Period; provided, however, that the Company shall not be required to
provide the benefits under this Section 5(a)(ii) to the extent that Zwebner is
eligible to receive substantially equivalent benefits under another
employer-provided plan. In the event Zwebner is ineligible under the terms of
such insurance plans or programs to continue to be so covered, the Company shall
provide Zwebner with substantially equivalent coverage through other sources or
will provide Zwebner with a lump sum payment equal to the agreed upon present
value of the continuation of such coverage to which Zwebner is entitled under
this Section 5(a)(ii) or if such amount is not agreed by the parties, than the
cost to Zwebner of obtaining replacement of such benefits.

 

- 5 -



--------------------------------------------------------------------------------

  (b) DEATH. If Zwebner’s employment is terminated by reason of Zwebner’s death
during the Employment Period, the Company shall pay to Zwebner’s estate or
designated beneficiary the amounts described in Section 5(a)(i), above, in a
lump sum in cash within 30 days after the date of Zwebner’s death and shall
provide Zwebner’s surviving spouse and/or minor children with the benefits
described in Section 5(a)(ii), above. Any stock options granted to Zwebner which
would have vested during the 12 month period following the death of Zwebner
shall vest immediately and may be exercised by his heirs or executors within the
period of time provided in the Stock Option Plan of the Company pursuant to
which such stock options were originally granted.

 

  (c) TERMINATION BY COMPANY FOR CAUSE OR VOLUNTARY TERMINATION WITHOUT GOOD
REASON. If Zwebner’s employment is terminated by the Company with Cause during
the Employment Period, or if Zwebner terminates his employment during the
Employment Period other than with Good Reason, the Company shall pay Zwebner any
accrued but unpaid Base Annual Salary and benefits due hereunder; and thereafter
the Company shall have no further obligations under this Agreement.

 

  (d) STOCK OPTIONS. All stock options that would have become vested during the
Severance Period shall become vested as of the Date of Termination and shall
remain exercisable for such period as would have been applicable if Zwebner had
remained employed during the Severance Period.

 

6) NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
Zwebner’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies for which
Zwebner may qualify, nor shall anything in this Agreement limit or otherwise
affect such rights as Zwebner may have under any contract or agreement with the
Company or any of its affiliated companies. Vested benefits and other amounts
that Zwebner is otherwise entitled to receive under any plan, policy, practice
or program of, or any contract or agreement with, the Company or any of its
affiliated companies on or after the Date of Termination shall be payable in
accordance with such plan, policy, practice, program, contract or agreement, as
the case may be, except as explicitly modified by this Agreement.

 

7) NO MITIGATION. In no event shall Zwebner be obligated to seek other
employment or take any other action by way of mitigation of the financial
obligations/payments otherwise due or payable to Zwebner under any of the
provisions of this Agreement and, except as specifically provided in Section
5(a)(ii) and 5(c)(ii) of this Agreement, any such amounts shall not be reduced,
regardless of whether Zwebner obtains other employment.

 

8) CONFIDENTIAL INFORMATION; NONCOMPETITION.

 

  (a) Zwebner shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies and their respective businesses that
Zwebner obtains during Zwebner’s employment by the Company or any of its
affiliated companies and that is not public knowledge (other than as a result of
Zwebner’s violation of this Section

 

- 6 -



--------------------------------------------------------------------------------

8(a))(“Confidential Information”). Zwebner shall not communicate, divulge or
disseminate Confidential Information at any time during or after Zwebner’s
employment with the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process.

 

  (b) During the Non-competition Period (as defined below), Zwebner shall not,
without the prior written consent of the Board, engage in or become associated
with a Competitive Activity. For purposes of this Section 8(b): (i) the
“Non-competition Period” means the period beginning with the Date of Termination
and ending on the second annual anniversary of the Date of Termination; (ii) a
“Competitive Activity” means any business or other endeavor whose primary
business is long distance telecommunication services in Canada or USA to
residential and small to medium business enterprises; and (iii) Zwebner shall be
considered to have become “associated with a Competitive Activity” if he becomes
directly or indirectly involved as an owner, employee, officer, director,
independent contractor, agent, partner, advisor, or in any other capacity
calling for the rendition of Zwebner’s personal services, with any individual,
partnership, corporation or other organization that is engaged in a Competitive
Activity. Notwithstanding the foregoing, Zwebner may make and retain investments
during the Employment Period and thereafter in not more than five percent of the
equity of any entity engaged in a Competitive Activity, if such equity is listed
on a national securities exchange or regularly traded in an over-the-counter
market.

 

  (c) Zwebner acknowledges and confirms that (a) the restrictive covenants
contained in this Section 8 are reasonably necessary to protect the legitimate
business interests of the Company, and (b) the restrictions contained in this
Section 8(including without limitation the length of the term of the provisions
of this Section 8) are not overbroad, overlong, or unfair and are not the result
of overreaching, duress or coercion of any kind. Zwebner further acknowledges
and confirms that his full, uninhibited and faithful observance of each of the
covenants contained in this Section 8 will not cause him any undue hardship,
financial or otherwise, and that enforcement of each of the covenants contained
herein will not impair his ability to obtain employment commensurate with his
abilities and on terms fully acceptable to him or otherwise to obtain income
required for the comfortable support of him and his family and the satisfaction
of the needs of his creditors. In the event that a court of competent
jurisdiction shall determine that any provision of this Section 8 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 8 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

 

  (d) It is recognized and hereby acknowledged by the parties hereto that a
breach by Zwebner of any of the covenants contained in Section 8 of this
Agreement will cause irreparable harm and damage to the Company, the monetary
amount of which may be virtually impossible to ascertain. As a result, Zwebner
recognizes and hereby acknowledges that the Company shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the

 

- 7 -



--------------------------------------------------------------------------------

covenants contained in Section 8 of this Agreement by Zwebner or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.

 

9) ATTORNEYS’ FEES. The Company agrees to pay, as incurred, to the fullest
extent permitted by law, all legal fees and expenses that Zwebner may reasonably
incur as a result of the negotiation and preparation of this agreement.

 

10) SUCCESSORS.

 

  (a) This Agreement is personal to Zwebner and, without the prior written
consent of the Company, shall not be assignable by Zwebner otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Zwebner’s legal representatives.

 

  (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

  (c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, “Company” shall mean both the Company as defined above and
any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.

 

11) CERTAIN DEFINITIONS. For purposes of this Agreement, the following terms
shall have the following meanings:

 

  (a) “Cause” means

 

  (i) Zwebner shall have been convicted of or pleaded guilty or nolo contendere
to, a felony involving theft or an act of moral turpitude;

 

  (ii) substantial and willful failure to render services in accordance with the
terms of this Agreement (other than as a result of illness, accident or other
physical or mental incapacity), provided that (a) a written notice of demand for
performance of services has been provided to Zwebner by the Board at least 60
days prior to termination identifying the manner in which the Board believes
that Zwebner has failed to perform and (b) Zwebner has thereafter failed to
remedy such failure to perform; or

 

  (iii) the Board shall have determined that Zwebner (based on credible
evidence) shall have engaged in fraud or embezzlement with respect to, or
intentional misappropriation of a material asset, of the Company.

 

- 8 -



--------------------------------------------------------------------------------

  (b) “Change in Control” of the Company means the happening of any of the
following events:

 

  (i) upon the consummation of a merger or consolidation in which the Company’s
common stock shareholders immediately prior to the effective time of the merger
or consolidation will beneficially own immediately after the effective time of
the merger or consolidation, securities of the surviving or new corporation
having less than 50% of the “voting power” of the surviving or new corporation,
including “voting power” exercisable on a contingent or deferred basis as well
as immediately exercisable “voting power”; or

 

  (ii) upon the consummation of a sale, lease, exchange or other transfer or
disposition by the Company of all or substantially all of the assets of the
Company on a consolidated basis, provided, however, that the mortgage, pledge or
hypothecation of all or substantially all of the assets of the Company on a
consolidated basis, in connection with a bona fide financing shall not
constitute a Change of Control; or

 

  (iii) when any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) first becomes, at any time after the date
of grant of this option, the “beneficial owner” (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934 as in effect on date hereof), directly or
indirectly, or more than 50% of the combined “voting power” of the Company’s
then outstanding securities, excluding “voting power” exercisable on a
contingent or deferred basis; excluding, however, the following: (A) any
acquisition of securities by the Company, or (B) any acquisition of securities
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company.

 

  b) “Good Reason” means the occurrence of any of the following without
Zwebner’s prior written consent:

 

  (i) the assignment to Zwebner of any duties inconsistent in any respect with
Zwebner’s position, including status, offices, titles and reporting
relationships, authority, duties, or responsibilities as contemplated by this
Agreement, or any other action by the Company which results in a significant
diminution in such position, authority, duties, or responsibilities which the
Company has failed to remedy after receipt of a Notice of Termination for Good
Reason, excluding any isolated, immaterial, and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of a
reasonable written notice thereof given by Zwebner;

 

  (ii) any failure by the Company to provide compensation and benefits to
Zwebner as described in this Agreement which the Company has failed to remedy
after receipt of a Notice of Termination for Good Reason, other than isolated,
immaterial, and inadvertent failure not made in bad faith and which is remedied
by the Company promptly after receipt of a reasonable written notice thereof
given by Zwebner;

 

- 9 -



--------------------------------------------------------------------------------

  (iii) Zwebner being required to relocate, upon a Change in Control of the
Company, to a principal place of employment more than sixty (60) kilometers from
his current place of employment in Toronto, Ontario without his consent;

 

  (iv) the occurrence of a Disability (as defined in Section 4(a) hereof) ;

 

  (v) any material breach by the Company of its obligations to Zwebner under
this Agreement which the Company has failed to remedy after receipt of a Notice
of Termination for Good Reason; or

 

  (vi) in the event of a Change in Control of the Company, a termination by
Zwebner, for any reason or no reason, upon his own initiative and at any time
during the six month period beginning on the effective date of a Change in
Control.

 

12) MISCELLANEOUS.

 

  (a) This Agreement shall be governed by, and construed in accordance with the
laws of the Province of Ontario, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

  (b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

IF TO ZWEBNER:

 

Mr. Charles J. Zwebner

121 Westgate Boulevard

Toronto, Ontario

M3H 1P5

 

If to the Company:

 

YAK Communications (Canada) Inc.

55 Town Centre Court, Suite 610

Toronto, Ontario

M1P 4X4

 

or to such other address as either party furnishes to the other in writing in
accordance with this Section 12(b). Except as otherwise expressly provided
herein, notices and communications shall be effective

 

- 10 -



--------------------------------------------------------------------------------

when actually received by the addressee. Notices shall be deemed to have been
duly given upon receipt of hand delivery, certified or registered mail return
receipt requested or telecopier transmission with confirmation of receipt.

 

  (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

  (d) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, provincial,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations.

 

  (e) The failure of Zwebner or the Company to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement (including,
without limitation, the right of Zwebner to terminate employment with Good
Reason pursuant to Section 4(c) of this Agreement) shall not be deemed to be a
waiver of such provision or right or of any other provision of or right under
this Agreement.

 

  (f) Zwebner and the Company acknowledge that this Agreement supersedes any
other agreement between them concerning the subject matter hereof.

 

  (g) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and which together shall constitute one instrument.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Zwebner has hereunto set Zwebner’s hand and, pursuant to the
authorization of its Board of Directors, the Company has caused this Agreement
to be executed in its name on its behalf, all as of the day and year first above
written.

 

YAK COMMUNICATIONS (CANADA) INC.

 

ZWEBNER

By:

 

 

--------------------------------------------------------------------------------

 

/s/ Charles Zwebner

--------------------------------------------------------------------------------

Name:

       

Title:

       

 

Hereby Agreed to and Approved this 1st day of January, 2004

 

YAK COMMUNICATIONS (USA), INC.

/s/ Anthony Heller

--------------------------------------------------------------------------------

Anthony Heller, Director

/s/ Anthony Greenwood

--------------------------------------------------------------------------------

Anthony Greenwood, Director

/s/ Adrian Garbacz

--------------------------------------------------------------------------------

Adrian Garbacz, Director

/s/ Joseph Grunwald

--------------------------------------------------------------------------------

Joseph Grunwald, Director

 

- 12 -